COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of R. M. B. and G. R. B. v. Department of Family and
                           Protective Services

Appellate case number:     01-14-00499-CV

Trial court case number: 2013-02934J

Trial court:               313th District Court of Harris County

        This appeal involves the termination of the parent-child relationship. As such, this Court
is required to bring the appeal to final disposition within 180 days of the date the notice of appeal
was filed so far as reasonably possible. See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T.
CODE ANN., tit. 2, subtit. F app. (West Supp. 2012).

        The clerk’s record was due in this case on July 1, 2014. See TEX. R. APP. P. 35.1. On
July 8, 2014, the Clerk of this Court provided notice to the Harris County District Clerk that the
clerk’s record was late and provided the district clerk with a deadline of March July 18, 2014 for
filing the clerk’s record, requesting an extension of time, or providing a reason why the district
clerk was not obligated to file the clerk’s record. The Harris County District Clerk failed to
respond to said notice.

        Therefore, the district clerk is ORDERED to file the record within 10 days of the date of
this order, or the district clerk may be ordered to appear and show cause as to why the record has
not been filed. No extensions of time will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: July 31, 2014